DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Y. Michelle Zhang on 9/3/2021.
IN THE CLAIMS
(Currently Amended)  An enterprise application management server comprising:
at least one processor;
a communication interface;
memory storing instructions that, when executed by the at least one processor, cause the server to:
modify a primary application to enable multiple application support for the primary application on a screen of a mobile device;
determine one or more secondary applications associated with the primary application based on a policy indicating whether the primary application and the one or more secondary applications are permitted to be displayed simultaneously on the screen of the mobile device;
the mobile device, information associated with a triggering event that the monitoring service detected in the primary application on the mobile device, wherein the triggering event is associated with the primary application, where a User Interface (UI) element located in the primary application is triggered responsive to a user interaction with the UI element;
after receiving the information associated with the triggering event, receive, via the communication interface and from the monitoring service, a user input associated with the user interaction with the UI element;
determine a particular secondary application from the one or more secondary applications based on the received information associated with the triggering event and user input; and 
cause to display, via the communication interface, the particular secondary application simultaneously with the primary application on the screen of the mobile device.
2.	(Previously Presented)  The enterprise application management server of claim 1, wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to:
prior to determining the one or more secondary applications, provision the mobile device to be managed by the enterprise application management server to access one or more enterprise resources.
3.	(Cancelled)  

receive, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application;
determine a tertiary application corresponding to the particular secondary application based on the received information associated with the sub-triggering event; and 
cause to display, via the communication interface, the tertiary application simultaneously with the particular secondary application on the screen of the mobile device.
5.	(Previously Presented)  The enterprise application management server of claim 1, wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to:
receive, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application; and
in response to receiving the information associated with the sub-triggering event, cause to maximize the particular secondary application in the screen of the mobile device.


receive, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application; and
in response to receiving the information associated with the sub-triggering event, cause to minimize the particular secondary application in the screen of the mobile device.
7.	(Previously Presented)  The enterprise application management server of claim 6, wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to:
cause to execute the particular secondary application in a background of the mobile device.
8.	(Cancelled)  
9.	(Previously Presented)  The enterprise application management server of claim 1, wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to:
automatically capture a collaboration relationship between the primary application and the one or more secondary applications.
10.	(Previously Presented)  The enterprise application management server of claim 1, wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to:

send, via the communication interface, the user input data to the primary application.
11.	(Currently Amended)  A method comprising:
at an enterprise application management server comprising at least one processor, memory, and a communication interface:
modifying a primary application to enable multiple application support for the primary application on a screen of a mobile device;
determining one or more secondary applications associated with a primary application based on a policy indicating whether the primary application and the one or more secondary applications are permitted to be displayed simultaneously on the screen of the mobile device;
receiving, via the communication interface and from a monitoring service executed on a mobile device, information associated with a triggering event that the monitoring service detected in the primary application on the mobile device, wherein the triggering event is associated with the primary application, where User Interface (UI) element located in the primary application is triggered responsive to a user interaction with the UI element;

determining a particular secondary application from the one or more secondary applications based on the received information associated with the triggering event and the user input; and 
causing to display, via the communication interface, the particular secondary application simultaneously with the primary application on [a] the screen of the mobile device.
12.	(Previously Presented)  The method of claim 11, further comprising:
prior to determining the one or more secondary applications, provisioning the mobile device to be managed by the enterprise application management server to access one or more enterprise resources.
13.	(Cancelled)  
14.	(Previously Presented)  The method of claim 11, further comprising:
receiving, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application;
determining a tertiary application corresponding to the particular secondary application based on the received information associated with the sub-triggering event; and 

15.	(Previously Presented)  The method of claim 11, further comprising:
receiving, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application; and
causing to maximize the particular secondary application in the screen of the mobile device.
16.	(Previously Presented)  The method of claim 11, further comprising:
receiving, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application; and
causing to minimize the particular secondary application in the screen of the mobile device.
17.	(Cancelled)  
18.	(Previously Presented)  The method of claim 11, further comprising:
automatically capturing a collaboration relationship between the primary application and the one or more secondary applications.
19.	(Previously Presented)  The method of claim 11, further comprising:
in response to causing to display the particular secondary application simultaneously with the primary application, receiving, via the communication interface, user input data from the particular secondary application; and

20.	(Currently Amended)  One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
modify a primary application to enable multiple application support for the primary application on a screen of a mobile device;
determine one or more secondary applications associated with the primary application based on a policy indicating whether the primary application and the one or more secondary applications are permitted to be displayed simultaneously on the screen of the mobile device;
receive, via the communication interface and from a monitoring service executed on a mobile device, information associated with a triggering event the monitoring service detected in the primary application on the mobile device, wherein the triggering event is associated with the primary application, where a User Interface (UI) element located in the primary application is triggered responsive to a user interaction with the UI element;
after receiving the information associated with the triggering event, receive, via the communication interface and from the monitoring service, a user input associated with the user interaction with the UI element;

cause to display, via the communication interface, the particular secondary application simultaneously with the primary application on [a] the screen of the mobile device.
	21.	(Previously Presented) The method of claim 11, wherein the user interaction comprises a user clicking on an input field in the primary application, and wherein the user input comprises user entering one or more inputs in the input field in the primary application.

Allowable Subject Matter
3.	Claims 1, 2, 4 – 7, 9 – 12, 14 - 16 and 18 – 21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Park et al. (U.S. Publication 2014/0304715) (Park hereinafter) in view of Serjeanston et al. (U.S. Publication 2014/0223112).  Park discloses receiv(ing), via the communication interface, and from a monitoring service executed on a mobile device, information associated with a triggering event that the monitoring service detected in the primary application on the mobile device, wherein the triggering event is associated with the primary application, where a User Interface (UI) element located in the primary application is triggered responsive to a user interaction with the UI element; determin(ing) a particular secondary application from the one or more secondary applications based on the received information associated with the triggering event; and caus(ing) to display, via the communication 
However, the art of record does not teach, nor render obvious an enterprise application management server comprising:
at least one processor;
a communication interface;
memory storing instructions that, when executed by the at least one processor, cause the server to:
modify a primary application to enable multiple application support for the primary application on a screen of a mobile device;
determine one or more secondary applications associated with the primary application based on a policy indicating whether the primary application and the one or more secondary applications are permitted to be displayed simultaneously on the screen of the mobile device;
receive, via the communication interface and from a monitoring service executed on the mobile device, information associated with a triggering event that the monitoring service detected in the primary application on the mobile device, wherein the triggering event is associated with the primary application, 
after receiving the information associated with the triggering event, receive, via the communication interface and from the monitoring service, a user input associated with the user interaction with the UI element;
determine a particular secondary application from the one or more secondary applications based on the received information associated with the triggering event and user input; and 
cause to display, via the communication interface, the particular secondary application simultaneously with the primary application on the screen of the mobile device.
Claims 2, 4 – 7, 9, 10 and 21 are allowed for at least the reasons of claim 1.  Claims 11 and 20 are variants of claim 1 and are allowed for the same reasons, as are claims 12, 14 - 16, 18 and 19 which depend from claim 11.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193